Citation Nr: 1645205	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  12-31 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the lumbar spine.  

2.  Entitlement to a rating in excess of 20 percent prior to October 16, 2015 and 40 percent thereafter for left lower extremity radiculopathy. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 21, 2015.


REPRESENTATION

Veteran represented by:	Jan Dils, Esquire


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1963 to November 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.

In April 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

In June 2015, the Board remanded this case for further evidentiary development.

In April 2016, the RO increased the disability rating for the Veteran's left lower extremity radiculopathy to 40 percent and awarded a TDIU, both effective from October 16, 2015.  


FINDING OF FACT

In May 2016, prior to the promulgation of a decision, the Veteran withdrew his appeal.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal concerning the issue of entitlement to a rating in excess of 20 percent for degenerative joint disease of the lumbar spine are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of a substantive appeal concerning the issue of entitlement to a rating in excess of 20 percent prior to October 16, 2015 and 40 percent thereafter for left lower extremity radiculopathy are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for withdrawal of a substantive appeal concerning the issue of entitlement to a TDIU prior to October 16, 2015 are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a). Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

In a May 2016 correspondence, the Veteran's representative submitted a statement, entitled "withdrawal of issues," in which she specifically withdrew from appellate consideration the Veteran's entitlement to an increased rating for his lumbar spine disorder.  This statement of withdrawal also encompasses the ancillary issues of his entitlement to an increased rating for left lower extremity radiculopathy and TDIU prior to October 16, 2015.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (noting that TDIU is part and parcel of a claim for increase); see also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  In this regard, the Board notes that the Veteran's attorney has not submitted any argument on the radiculopathy and TDIU claims following the Board's prior remand.

As there is no allegation of error of fact or law for Board consideration on this issue, the Board does not have jurisdiction to consider an appeal in this matter, and it must be dismissed.


ORDER

The appeal regarding entitlement to a rating in excess of 20 percent for degenerative joint disease of the lumbar spine is dismissed.

The appeal regarding entitlement to rating in excess of 20 percent prior to October 16, 2015 and 40 percent thereafter for left lower extremity radiculopathy is dismissed.

The appeal regarding entitlement to a TDIU prior to October 16, 2015 is dismissed.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


